          Case 5:20-cv-00620-G Document 9 Filed 11/10/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

ROEL ESTRACA JR.,                            )
                                             )
      Plaintiff,                             )
                                             )
v.                                           )          Case No. CIV-20-620-G
                                             )
KENNETH TIDWELL et al.,                      )
                                             )
      Defendants.                            )

                                         ORDER

      Plaintiff Roel Estraca Jr. filed this federal civil rights action on June 29, 2020. See

Compl. (Doc. No. 1). In accordance with 28 U.S.C. § 636(b)(1), the matter was referred

to Magistrate Judge Suzanne Mitchell for preliminary review.

      On August 10, 2020, Judge Mitchell issued a Report and Recommendation (Doc.

No. 8), in which she recommended that this action be dismissed due to Plaintiff’s failure

to prosecute and to comply with Court orders. In the Report and Recommendation, Judge

Mitchell advised Plaintiff of his right to object to the Report and Recommendation by

August 31, 2020. Judge Mitchell also advised that a failure to timely object would

constitute a waiver of the right to appellate review of the factual findings and legal

conclusions contained in the Report and Recommendation.

      As of this date, Plaintiff has not submitted an objection to the Report and

Recommendation or sought leave for additional time to do so.

                                     CONCLUSION

      Accordingly, the Report and Recommendation (Doc. No. 8) is ADOPTED in its
           Case 5:20-cv-00620-G Document 9 Filed 11/10/20 Page 2 of 2




entirety. This action is DISMISSED without prejudice. A separate judgment shall be

entered.

      IT IS SO ORDERED this 10th day of November, 2020.




                                        2
